Citation Nr: 0901397	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), for accrued benefit 
purposes.

2.  Entitlement to a rating in excess of 40 percent for 
lumbar strain, for accrued benefits purposes.

3.  Entitlement to a special monthly compensation based on 
the need for regular aid and attendance or being housebound, 
for accrued benefits purposes.  


WITNESS AT HEARING ON APPEAL

Appellant and R.S.




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to May 1946 
and from September 1950 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In March 2006, the appellant testified at a videoconference 
hearing before undersigned Veterans Law Judge.  The 
appellant's testimony raised the issue of whether the veteran 
was entitled to additional VA compensation for a spouse.  
This matter is referred to the RO for appropriate 
development.  

The Board previously remanded this matter in October 2004,  
November 2006 and April 2008.  


FINDINGS OF FACT

1.  At the time of the veteran's death, the severity of his 
service-connected lumbar strain most closely approximated 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  

2.  Prior to his death, the veteran was unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  
3.  At the time of his death, the veteran is not shown to 
have required the aid and attendance of another as a result 
of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for service-
connected lumbar strain with degenerative joint disease, for 
accrued benefits purposes, have been met.  38 C.F.R. §§ 1155, 
5121 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2008). 

2.  The criteria for entitlement to a TDIU for accrued 
benefits purposes are met.  38 C.F.R. §§ 1155, 5121 (West 
2002); 38 C.F.R. §§ 3.340, 3.341(a), 3.1000, 4.16 (2008).

3.  The appellant is not entitled to accrued benefits on 
account of veteran's need for aid and attendance of another 
due to his service-connected disabilities.  38 U.S.C.A. 
§ 1114(l), 5121 (West 2002); 38 C.F.R. § 3.351(b)(3), 
3.352(a), 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 
A.  Duty to Notify

A February 2007 letter provided the appellant with notice of 
the information and evidence necessary to establish 
entitlement to accrued benefits.  This letter advised the 
appellant what evidence VA would obtain on her behalf and 
what evidence VA would assist her in obtaining.  This notice 
did not comply with the timing requirements set forth in 
Pelegrini, as it was provided after the initial unfavorable 
rating decision.  In Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006), the U.S. Court of Appeals for the Federal 
Circuit held that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim in an 
SSOC is sufficient to cure a timing defect.  In this case, 
the claims were readjudicated in a January 2008 Supplemental 
Statement of the Case (SSOC).  Thus, any timing defect was 
cured.

The February 2007 letter also advised the appellant of how 
disability ratings and effective dates are determined.   

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

With respect to the duty to assist, accrued benefits claims 
are decided based on the evidence of record when the veteran 
died.  38 C.F.R. § 3.1000(d)(4).  Therefore, there is nothing 
further for VA to do to assist the appellant. VA's notice and 
assistance obligations have been met, and the appellant is 
not prejudiced by the Board's proceeding with appellate 
review.

The Board notes that the appellant identified Social Security 
Administration (SSA) records.  In December 2007, the Appeals 
Management Center (AMC) requested that SSA provide any 
decisions regarding SSA benefits as well as any medical 
records relied on in the decision.  In a December 2007 
response, SSA indicated that the there were no records 
available.  The January 2008 SSOC advised the appellant of 
SSA's response.

If VA makes reasonable efforts to obtain relevant non-federal 
records but is unable to obtain them, or after continued 
efforts to obtain federal records concludes that it is 
reasonably certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  38 C.F.R. § 
3.159(e).  The January 2008 SSOC provided the appellant with 
notice of the response from SSA.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist.

II.  Analysis of Claims

A.  Legal criteria - accrued benefits

The appellant claims entitlement to accrued benefits as the 
veteran's dependent spouse.  Although a veteran's claim 
terminates with the veteran's death, a qualified survivor may 
carry on the deceased veteran's claim to a limited extent by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121 (West 2002); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death and due to 
the veteran but unpaid for a period not to exceed two years 
prior to the last date of entitlement, will, upon the death 
of the veteran, be paid to the veteran's spouse, children or 
dependent parent.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. 
§ 3.1000 (2008).

Congress amended 38 U.S.C.A. § 5121 to repeal the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of award of accrued benefits. This 
change applies only to deaths occurring on or after the date 
of enactment, December 16, 2003. 

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); see also 
Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

A.  Increased rating for lumbar strain

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2008).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In both claims for an increased 
rating on an original claim and an increased rating for an 
established disability, only the specific criteria of the 
Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (2008).

 A 40 percent rating was assigned for the veteran's lumbar 
spine disability pursuant to Diagnostic Code 5293, in effect 
prior to September 23, 2002.  A 40 percent rating was 
applicable for severe intervertebral disc syndrome; recurring 
attacks with intermittent relief.  A 60 percent rating was 
assignable for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Service connection for chronic lumbosacral strain was granted 
effective March 1989.  The veteran's claim for an increased 
rating was received in May 2001.  After a review of the 
record, the Board finds that a 60 percent rating is warranted 
for service-connected lumbar strain, for accrued benefits 
purposes.    

A report of a July 2000 VA examination noted that there was 
no evidence of kyphosis or scoliosis.  There was a slight 
lumbar lordosis.  The shoulders were symmetric.  The examiner 
noted that forward flexion was about 50 degrees and backward 
extension was 50 degrees.  The examiner noted that the 
veteran had compromised rotation.  

A September 2001 VA examination report reflects that the 
veteran reported constant low back pain.  The examiner noted 
that the veteran and the appellant brought copies of 
hospitalization discharge summaries from June and July 2001.  
The examiner reviewed the reports.  The examiner noted that 
the reports indicated that the veteran was treated for back 
pain and right leg pain for multiple myeloma.  It was noted 
that the veteran tolerated walking about half a block a day 
and using an exercise bike for exercise.  The examiner noted 
that the veteran could sit only 15 or 20 minutes because of 
lumbar back pain.  It was noted that the veteran did not 
drive a car.  The examiner noted that the veteran had a 
number of falls related to right lower extremity weakness.  

Physical examination revealed that the veteran was tender in 
the midline and paraspinous muscles in the lumbar spine.  The 
examiner noted that the veteran used a wheeled walker for 
security because of weakness and occasional giving way in the 
right leg.  There was no increased paraspinous muscle tone or 
spasms.  The examiner noted that there was atrophy of the 
gluteal muscles and tenderness of the gluteal areas.  The 
examiner noted forward flexion to 70 degrees and extension of 
10 degrees.  Extension increased his low back pain and the 
pain in both legs.  The veteran had lateral flexion of 20 
degrees to the right and 20 degrees to the left.  He had 
lateral rotation of 70 degrees to the right and 70 degrees to 
the left.  The examiner noted that there was tingling to 
light touch over the back, buttocks, thighs, legs and feet.  
Knee jerks and ankle jerks were 0/0.  There was a poor 
ability to tiptoe walk and heel walk.  The examiner diagnosed 
service-connected lumbar degenerative disc disease and 
multiple myeloma with lumbar spine involvement, diagnosed in 
November 1999.  The examiner commented that it was difficult 
to determine whether the veteran's degenerative disc disease 
had worsened in severity or whether his pain problem was due 
primarily to multiple myeloma.  The examiner stated that it 
was most likely due to the multiple myeloma of the lumbar 
spine.

The examiner also noted that the veteran retired in 1988 and 
was on Social Security disability.  The examiner noted that 
the veteran reported that he retired because of his back.  
The examiner noted that the veteran also had a heart 
transplant in 1990 and was 11 years postcardiac transplant.  

The above evidence shows that, in the year prior to his 
claim, the veteran's lumbar spine disability was 
characterized by back pain.  Examiners noted lumbar forward 
flexion ranging from 50 degrees to 70 degrees.  The September 
2001 VA examination report indicated that there was increased 
pain and  reduced mobility of the spine that caused 
difficulty with sitting and necessitated the use of a walker  
The examiner indicated that it was difficult to determine 
whether the veteran's increased pain was due to degenerative 
disc disease or multiple myeloma.  Based on this evidence and 
in light of the DeLuca criteria, the Board finds that a 60 
percent rating is warranted for accrued benefits purposes 
under Diagnostic Code 5293.  This is the highest rating 
available under Diagnostic Code 5293.  

In exceptional cases, including when a disability causes 
marked interference with employment or requires frequent 
periods of hospitalization, a higher evaluation may be 
available on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(2008).  In this decision, the Board has granted a 
TDIU for accrued benefits purposes based on a finding that 
the veteran was unable to follow a substantially gainful 
occupation due to his service-connected back disability.  
Thus, referral for an extraschedular evaluation is not 
necessary.  

B.  TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).
The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2008).  The rating board is to include in 
its submission a full statement as to the veteran's 
service- connected disabilities, employment history, 
educational and vocational attainment and factors having a 
bearing on the issue.  38 C.F.R. §§ 3.321, 4.16(b) (2008).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCREC 75-91 (Dec. 27, 1991).
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During his lifetime, the veteran's only service-connected 
condition was chronic lumbosacral strain with degenerative 
disease, rated as 40 percent disabling.  In this decision, 
the Board grants an increased rating to 60 percent for 
accrued benefits purposes.  This degree of disability meets 
the percentage requirements of 38 C.F.R. § 4.16(a).  The 
question thus becomes, whether, during the veteran's 
lifetime, his service-connected disabilities rendered him 
unable to secure or follow a substantially gainful 
occupation.     

In April 2001 statement, Dr. Nozemia indicated that the 
veteran was unemployable due to multiple disabilities, 
including neurological difficulties relevant to herpes zoster 
(shingles) involvement of the left femoral nerve with left 
lower extremity pain, cardiac transplant and multiple 
myeloma, with extensive spine and pelvic metastases, chronic 
depression and insomnia.  

In a May 2001 statement, Dr. Dreisbach noted that the veteran 
was treated for multiple myeloma in his spine.  He related 
that the veteran had a long history of back problems which 
prevented him from working since 1982.  

A May 2001 record from Dr. Gullo noted that the veteran was 
not employable and needed help with activities of daily 
living.  

In an August 2001 statement, Dr. Stepan indicated that the 
veteran was under treatment for multiple myeloma and had 
severe chronic lumbar pain and had been unemployed since 1982 
due to his chronic pain condition.  

Given the evidence discussed above, the Board finds that the 
criteria for entitlement to a TDIU for accrued benefits 
purposes are met.  

C.  Special Monthly Compensation

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him so helpless as to be 
in need of regular aid and attendance of another person.  38 
U.S.C.A. § 1114 (l); 38 C.F.R.§ 3.350 (b) (3).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed. They must be based on the 
actual requirement of personal assistance from others. 38 
C.F.R. § 3.352 (a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

At the time of the veteran's death, service connection was in 
effect for chronic lumbosacral strain, rated as 40 percent 
disabling and by this decision, increased to 60 percent 
disabling for accrued benefits purposes.  

In November 2001, the RO obtained a private physician's 
report in support of the claim for aid and attendance 
benefits.  The report noted diagnoses of relapsed multiple 
myeloma, severe debilitation, chronic bone pain, status post 
heart transplant and renal failure.  The examining physician 
noted that the veteran could not walk unattended and required 
a wheelchair or walker.  The examiner indicated that the 
veteran was not restricted in the ability to feed, bathe or 
dress himself and was not permanently bedridden.  The 
examiner stated that the veteran was not blind.  The examiner 
stated that the veteran was unable to leave his home without 
attendance.  The examiner explained that the veteran was 
unable to drive or walk unassisted and needed the support of 
his wife when leaving his home for a medical appointment.  

The Board finds that the appellant is not entitled to special 
monthly compensation for accrued benefits purposes.  The 
evidence indicates that the veteran required assistance with 
activities of daily living and was dependent on a caretaker 
for his activities of daily living.  The record does not show 
that the veteran required aid and attendance as a result of 
his service-connected lumbar spine disability.  Rather, the 
evidence reflects that the veteran required aid and 
attendance due to numerous non-service-connected 
disabilities.  Accordingly, the Board concluded that there is 
a preponderance of the evidence against the appellant's claim 
for special monthly compensation for accrued benefits 
purposes.   


ORDER

A 60 percent rating is granted for lumbar strain with 
degenerative joint disease for accrued benefits purposes, 
subject to regulations governing the payment of monetary 
benefits.  

A TDIU for accrued benefits purposes is granted, subject to 
regulations governing the payment of monetary benefits. 

Entitlement to special monthly compensation for accrued 
benefits purposes is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


